Title: To George Washington from Major General Philemon Dickinson, 2 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir,
                        Trenton [N.J.] June 2d 1778
                    
                    I wrote your Excellency yesterday, since which, I have recieved the inclosed from Genl Maxwell, & now forward by Express. I have the honor to be, Your Excellency’s Most Obt Servt
                    
                        Philemon Dickinson
                    
                 